IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ABDULLAH-HANEEF: IBN-SADIIKA, : No. 538 WAL 2014
REAL PARTY IN INTEREST AND IN :
BEHALF OF ENS LEGIS: ABDULLAH :
HANEEF IBN-SADIKA,            : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
            Petitioner        :
                              :
                              :
        v.                    :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
                              :
            Respondent        :


                                    ORDER


PER CURIAM

     AND NOW, this 4th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.